DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is a machine and process (Step 1). The claim(s) recite(s) acquiring a bio-signal of a user, obtaining a total peripheral resistance reflected index, and determining whether the user has eaten based on the TPR reflected index. 
Furthermore, the claimed invention is directed to an abstract idea, specifically to a mental process (Step 2A:Prong 1), without significantly more. Specifically, these steps are merely data gathering and data analysis/evaluation that can be done mentally (using pen/paper) to conclude about whether or not a user has eaten. This is nothing more than what doctors do when analyzing data from a patient to determine a problem.
With regarding to Step 2A, Prong 2, This judicial exception is not integrated into a practical application of the exception or amount to significantly more and is directed to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it merely requires a bio-signal acquirer (a generic/known sensor or even a person) to obtain the necessary data.
In regards to Step 2B, the claims do not amount to significantly more and the dependent claims do not fix this either. The dependent claims, specifically claims , appear to further be mere data gathering steps in order to do a mental process of determining a symptom, condition or state of a user (whether they have eaten).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: bio-signal acquirer in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has disclosed in [0005]-[0006] in the instant specification that the bio-signal utilized to calculate the TPR is either a pulse pressure signal, PPG signal, ECG signal, EMG signal or BCG signal. Therefore, it appears that the applicant only has possession of an embodiment that captures the signals listed above. However, the claims as written are broad enough to encompass any bio-signal of a user, in which all bio signals are not able to determine TPR of a user such as weight, temperature, etc. The applicant has not disclosed a “representative number of species,” which means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. Please refer to MPEP 2163.05(I)(B) for further details. Furthermore, applicant has failed to disclose that they have possession of the entire scope of the claim which includes every possible bio-signal that can be measured in order to determine the TPR of the use and does every bio-signal possible contain a feature point.
Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As detailed above, the instant specification details utilizing specific signals to determine the TPR of the user as detailed in [0005]-[0006], but doesn’t reasonable provide enablement for all and any forms of bio-signals from a user. (A) The breadth of the claims are written such that the TPR of the user can be determined from any bio-signal of the user, which is not true, as it requires specific bio-signals as listed in [0006]. (D) The level of one of ordinary skill in the art would not know how to (1) determine a feature point from any and all bio-signals and (2) utilize those signals to determine TPR of a user.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite the limitation “extract at least one feature point, from the bio-signal. However, it is unclear to the examiner if any and all bio-signals have a feature point and what defines a feature point.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiard (US 2016/0081563 A1) in view of Devries (US 2017/0249445 A1)
Regarding claims 1 and 12, Wiard discloses a method of managing dietary habits and  dietary habit management apparatus comprising: a bio-signal acquirer configured to acquire a bio-signal of a user (e.g. [0006]; [0038]-[0039]; [0049]); and a processor configured to: obtain a total peripheral resistance (TPR) reflected index, from the bio-signal acquired by the bio-signal acquirer (e.g. [0049] microcontroller or co-processor; [0038]-[0039]). Wiard is silent regarding determine whether the user has eaten food, based on the TPR reflected index.
However, Devries discloses a system and method utilizing portable devices for measuring nutritional intake that can determine whether the user has eaten food, based on the TPR reflected index (e.g. Fig 7; [0031]; [0043]; [0047]-[0051]; [0085]; [0132]). It is the examiners stance that measuring the caloric intake will determine whether or not the user has eaten.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus and method of Wiard to incorporate the teachings of Devries to determine whether the user has eaten food, based on the TPR reflected index for the purpose of utilizing the popularity of portable devices and bio sensor technologies to measure other useful information of the users (e.g. Devries: abstract; [0002]-[0003]).
Regular claim 2, modified Wiard wherein the bio-signal is one of a pulse pressure signal, a photoplethysmogram (PPG) signal, an electrocardiogram (ECG) signal, and electromyogram (EMG) signal, and a ballistocardiogram (BCG) signal (e.g. [0049] ).
Regarding claims 3 and 13, modified Wiard discloses wherein the processor is further configured to: extract at least one feature point, from the bio-signal; and obtain the TPR reflected index by combining features corresponding to the at least one feature point (e.g. [0061]-[0062] the amplitude is the feature point extracted from the bio-signal).
Regarding claim 4, modified Wiard discloses wherein the TPR reflected index comprises P2/P1, wherein P2 denotes an amplitude of the bio-signal at T2, and P3 denotes an amplitude of the bio-signal at T3- (e.g. [0061]-[0062] k0 and n are derived constants therefore they can be simplified into the form as detailed above).
Regarding claims 5 and 14, modified Wiard discloses wherein the processor is further configured to obtain the TPR reflected index, based on a time delay of a plurality of bio-signals that is measured using a plurality of light sources that emits light of different wavelengths (e.g. Wiard [0025]; [0030] Devries [0043]).
Regarding claims 6 and 15, modified Wiard discloses wherein the processor is further configured to: compare the TPR reflected index or a reciprocal of the TPR reflected index with a reference value; and determine whether the user has eaten food, based on a result of the TPR reflected index of a reciprocal of the TPR reflected index being compared with the reference value (e.g. Devries: [0085] a pre-set threshold is used to determine when the meal start has occurred based on it exceeding the threshold/reference value).
Regarding claims 7 and 16, modified Wiard discloses wherein the processor is further configured to set the reference value to be used in determining whether the user has eaten food, based on an instruction of the user or based on the TPR reflected index obtained in a fasting and resting state (e.g. Devries: [0085] Wiard: Fig 4; [0041]-[0042] [0061]-[0062]).
Regarding claims 8 and 17, modified Wiard discloses wherein the processor is further configured to determine a dietary level of the user, based on the TPR reflected index (e.g. Devries:  [0052]-[0053] the caloric intake breakdown can include dietary breakdown as detailed for nutrition labels).
Regarding claims 9 and 18, modified Wiard discloses wherein the processor is further configured to: acquire exercise data of the user (e.g. Wiard  [0031]-[0032] motion and accelerometer data is captured); and correct the TPR reflected index, based on the exercise data (e.g. Wiard [0061]-[0062] the constants are adjusted based on the exercise data).
Regarding claims 10 and 19, modified Wiard discloses wherein the processor is further configured to: acquire body temperature data of the user (e.g. Wiard: [0001]; [0045]; [0049]); and correct the TPR reflected index, based on the body temperature data (e.g. Wiard [0049]; Devries [0043]).
Regarding claims 11 and 20, modified Wiard discloses wherein the processor is further configured to estimate a blood sugar level of the user, based on the TPR reflected index (e.g. [0031]; [0047]-[0051; [0132] the pulse profile which is used to calculate the TPR is dependent on the blood glucose and used for the calculation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								May 19, 2022
/J.F.H./Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792